Case 2:19-cr-20032-MAG-MKM ECF No. 32 filed 05/06/20          PageID.155    Page 1 of 3



                    UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                     Criminal Case No. 19-cr-20032
             Plaintiff,
                                                     Hon. Mark A. Goldsmith
v.

D-1 SUNG YOL “DAVID” KIM,

          Defendant.
_______________________________/

                AFFIDAVIT OF WAIVER OF EXTRADITION

      I, Sung Yol “David” Kim, having been fully informed by my attorneys, Miller,

Canfield, Paddock and Stone, P.L.C., of my rights under the extradition treaty in

force between the United States and the Republic of Korea do hereby waive any and

all such rights only with respect to the charges set forth in the Indictment filed in

Case No. 19-cr-20032 in the Eastern District of Michigan, entitled United States v.

Sung Yol “David” Kim, and with respect to any violations of the bail conditions

extended in that matter.     I, Sung Yol “David” Kim, am currently on bail on

conditions set by the Court in connection with the charges set forth in that Indictment.

      My attorneys, with whose services I am satisfied, have explained to me the

terms of the extradition treaty in force between the United States and the Republic

of Korea, the applicable sections of Title 18, United States Code, and the Indictment

filed in Case No. 19-cr-20032 in the Eastern District of Michigan, including



                                                                                    35,750,548
Case 2:19-cr-20032-MAG-MKM ECF No. 32 filed 05/06/20          PageID.156    Page 2 of 3



consequences relating to bail violations. I understand my rights under the laws of

the Republic of Korea in connection to any extradition request by the United States.

I concede that I am the individual against whom charges are pending in Case No.

19-cr-20032 and for whom bail has been extended. I fully understand that in the

absence of a waiver of my rights, if I do not return pursuant to my bail conditions, I

cannot be compelled to surrender to the United States authorities unless and until a

court in the Republic of Korea issues a ruling certifying my extraditability and orders

my extradition. I have reviewed the Indictment and my bail conditions and I fully

understand the applicability of the extradition treaty. I hereby waive my rights, if

any, under the extradition treaty and agree to return as directed by the Court or the

government.

      In the event that I violate my bail conditions and fail to return to the United

States as agreed upon, I understand that the purpose of this affidavit is for the

government to offer it to the authorities in the Republic of Korea if or when my

extradition is sought by the United States government in relation to the Indictment

filed in Case No. 19-cr-20032. I understand that the Republic of Korea authorities

may use this affidavit to assist in determining my extraditability.

      I agree to remain under the supervision of the United States District Court,

Eastern District of Michigan. No representative, official, or officer of the United

States or of the Government of the Republic of Korea, nor any person, has made any


                                          2
Case 2:19-cr-20032-MAG-MKM ECF No. 32 filed 05/06/20        PageID.157   Page 3 of 3



other promises or offered any other form of inducement nor made any threat or

exercised any form of intimidation against me.       I execute this waiver of rights

knowingly, voluntarily, and entirely of my own free will and accord.




                                               Sung Yol “David” Kim


       I hereby certify that on the 1st        day of May, 2020, Sung Yol “David”

Kim appeared before me via video-conference and made his oath in due form of

law that the statements herein are true.



s/Mark A. Goldsmith

The HHonorable
       onorable M
                Markark A
                        A. Goldsmith
United  States
   teed S      District
         tates D istrict JJudge




                                           3
